                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MED VETS, INC., et al.,                         Case No. 18-cv-02054-MMC
                                                        Plaintiffs,                      ORDER VACATING HEARING ON
                                  8
                                                                                         PLAINTIFFS' MOTION FOR LIMITED
                                                 v.                                      EXPEDITED DISCOVERY
                                  9

                                  10     VIP PETCARE HOLDINGS, INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is plaintiffs' "Motion for Limited Expedited Discovery," filed

                                  14   October 3, 2018. Defendants have filed opposition, to which plaintiffs have replied.

                                  15   Having read and considered the papers filed in support of and in opposition to the motion,

                                  16   the Court deems the matter appropriate for determination on the parties’ respective

                                  17   written submissions, and hereby VACATES the hearing scheduled for November 16,

                                  18   2018.

                                  19           IT IS SO ORDERED.

                                  20

                                  21   Dated: November 13, 2018
                                                                                                MAXINE M. CHESNEY
                                  22                                                            United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
